



EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is dated as of January 1, 2015 and
is made by and between 1st Constitution Bancorp, a New Jersey corporation having
its principal place of business at 2650 Route 130 North, Cranbury, New Jersey
08512 (the “Company”) and 1st Constitution Bank, a New Jersey commercial bank
having its principal place of business at 2650 Route 130 North, Cranbury, New
Jersey 08512 (the “Bank”), on one hand and John T. Andreacio, 410 Sunset Avenue,
Haworth, New Jersey 07641 (the “Employee”) on the other hand.
WHEREAS, the Employee has heretofore been employed as the Executive Vice
President and Chief Credit Officer of the Bank;
WHEREAS, the Bank is a wholly owned subsidiary of the Company;
WHEREAS, the Employee and the Company are parties to a certain Change in Control
Agreement dated and entered into effective as of the 19th day of November, 2013
(the “Change in Control Agreement”);
WHEREAS, the parties desire by this writing to set forth their intentions with
respect to the employment relationship between the Employee on one hand and the
Company and the Bank on the other hand and the termination of the Change in
Control Agreement.
NOW, THEREFORE, it is AGREED as follows:
1.Employment; Duties.
a.Employment. The Bank hereby employs the Employee, and the Employee hereby
accepts continued employment by the Bank, as the Executive Vice President and
Chief Credit Officer of the Bank.
b.Duties. Subject to the direction of the President of the Bank, the Employee
shall have responsibility for the management and control of the credit function
of the Bank and shall perform all duties and shall have all powers which are
commonly incident to that office or which are consistent therewith and such
other duties consistent with the Employee’s title of Executive Vice President
that are delegated to him by the President of the Bank. Such duties include, but
are not limited to: (1) managing the day‑to‑day credit operations of the Bank;
(2) managing the efforts of the Bank to comply with applicable laws and
regulations related to the credit function; (3) promotion of the Bank and its
services; (4) supervising employees of the Bank over which the President of the
Bank has granted him supervision; (5) providing prompt and accurate reports to
the President of the Bank regarding the affairs and condition of the Bank as
shall be requested by the President of the Bank; and (6) making recommendations
to the President of the Bank concerning the strategies and general operations of
credit function of the Bank.
2.Base Compensation. The Bank agrees to pay the Employee so long as he is
employed pursuant to this Agreement a base salary at the total rate of Two
Hundred Fifty Thousand Dollars ($250,000) per annum commencing with the
Commencement Date (as defined below) or at such higher rate as the Board of
Directors of the Bank may thereafter establish (the “Base Salary”). The Base
Salary shall be payable on the same schedule as salaries of other executive
officers of the Bank are paid. Once increased, the Employee’s Base Salary may
not thereafter be decreased. The Bank will pay the Employee the Base Salary for
so long as the Bank is an employer of the Employee hereunder. The Commencement
Date shall be January 1, 2015.
3.Term. The Employee’s employment by the Employer pursuant to this Agreement is
for the period commencing on the Commencement Date and ending twenty‑four (24)
months thereafter or on such earlier date as is determined in accordance with
Sections 10 and 12 of this Agreement or such later date as provided herein. On
the first anniversary of the Commencement Date and on each successive
anniversary of such date thereafter the term of this Agreement shall be extended
for one additional year, unless this Agreement is sooner terminated as provided
in Sections 10 and 12 unless either the Board of Directors of the Company (the
“Board”) or the Employee advises the other, in writing no less than ninety (90)
days prior to any anniversary of the Commencement Date that this Agreement will
no longer be extended. Notwithstanding the foregoing, in the event of a Change
in Control, the date the Change in Control occurs shall become the Commencement
Date for all purposes thereafter, and each Change in Control thereafter shall
result in a new Commencement Date on the date of the latest Change in Control.
4.Equity Participation. The Employee will participate in the Company’s stock
equity plans on at least an annual basis at levels appropriate for the Executive
Vice President and Chief Credit Officer of the Bank, as determined in the sole
discretion of the compensation committee of the Board.
5.Cash Bonuses. The Bank will pay the Employee a cash bonus within ninety (90)
days after the end of each calendar year. The amount of the bonus will be
determined by the compensation committee of the Board based upon the profit plan
of the Company approved by the Board for such calendar year.
6.Other Benefits.
a.Participation in 401(k) Plans, Medical Plans, Insurance Plans and Other
Benefits. The Employee shall be entitled to participate in the employee benefit
plans that the Bank maintains from time to time for the benefit of its employees
generally and which include its executive employees relating to (i) 401(k)
benefits; (ii) medical insurance and/or the reimbursement of uninsured medical
expenses; (iii) group term life insurance benefits (for which the current death
benefit applicable to the Employee will be three times the Base Salary); and
(iv) group disability benefits. This provision shall not preclude the Company or
the Bank from making any amendment to, or termination of, any such plan so long
as the total scope and value of the benefits is not materially reduced after the
date of this Agreement.
b.Expenses. The Employee shall be entitled to be reimbursed by the Bank for all
reasonable out‑of‑pocket business expenses which he shall incur in connection
with his rendition of services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Bank. Such reimbursements
shall be made no later than the end of the calendar year following the year in
which the expenses are incurred. The Bank shall provide the Employee with a
monthly automobile allowance during the term of this Agreement. The monthly
allowance at the date of this Agreement is $400 which is subject to upward
adjustment by the Bank from time‑to‑time and once adjusted shall not be
decreased.
7.Loyalty.
a.Devotion to Performance. During the period of his employment hereunder and
except for illnesses, reasonable vacation periods, and reasonable leaves of
absence, the Employee shall devote all his full business time, attention, skill,
and efforts to the faithful performance of his duties hereunder. The phrase
"full business time" as used herein means that the Employee cannot be gainfully
employed (whether as an employee, agent , contractor or owner) in any other
position or job, and that the time devoted to the Bank and the Company by the
Employee shall be at least that amount of time usually devoted to like companies
by similarly situated executive officers. During the term of his employment
under this Agreement, the Employee shall not engage in any business or activity
contrary to the business affairs or interests of the Company or its
subsidiaries.
b.Investments. Nothing contained in this Section 7 shall be deemed to prevent or
limit the Employee’s right to invest in the capital stock or other securities of
any business dissimilar from that of the Company or the Bank or, solely as a
passive or minority investor, in any business.
8.Standards.
a.General. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Bank will provide the Employee with working facilities and staff
customary for similarly situated executive officers and necessary for him to
perform his duties.
b.Written Budget. During the term of this Agreement, the Employee will assist
the President of the Bank in the preparation of a budget for the Company and the
Bank for each fiscal year during the term of this Agreement.
9.Vacation. At such reasonable times as the Employee's work load and the Bank’s
business and staffing needs shall permit, consistent with the Bank’s safe and
sound operations, the Employee shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of his employment with respect to the
Bank under this Agreement, all such voluntary absences to count as vacation
time, provided that:
a.Annual Vacation. The Employee shall be entitled to an annual vacation of
twenty (20) business days (Monday through Friday on days upon which the Bank is
open for business) to be taken in accordance with such policies as the Board may
periodically establish for senior management employees of the Bank.
b.No Additional Compensation. The Employee shall not receive any additional
compensation from the Bank or the Company on account of his failure to take a
vacation, and the Employee shall not accumulate unused vacation from one fiscal
year to the next, except in either case to the extent authorized by the Board.
10.Termination and Termination Pay. The Bank may terminate the Employee’s
employment hereunder at any time and for any reason and nothing herein shall be
interpreted to circumscribe that right; however, the parties agree that
differing financial obligations and entitlements shall pertain to various types
of termination as described in this Agreement.
a.Death. Employment under this Agreement shall terminate upon the Employee's
death during the term of this Agreement, in which event the Employee’s estate
shall be entitled to receive the Base Salary due the Employee through the last
day of the calendar month in which his death occurred plus any appropriate cash
bonus (as described above) prorated to the date of termination (payable at such
times as bonuses are otherwise paid to other executives of the Bank).
b.Disability. Employment may be terminated hereunder upon the Board’s
determination that the Employee is suffering a Disability. For purposes of this
Agreement, “Disability” means a physical or mental infirmity which impairs the
Employee’s ability to substantially perform his duties under this Agreement for
a period of one hundred eighty (180) days during a three hundred sixty‑five
(365) consecutive day period and which results in the Employee’s becoming
eligible for long‑term disability benefits under the Bank’s long‑term disability
plan (or, if the Bank does not have such a plan in effect, which impairs the
Employee’s ability to substantially perform his duties under this Agreement for
any period of one hundred eighty (180) days, whether consecutive or not, within
any three hundred sixty five (365) consecutive day period of his employment
hereunder). In the event of such termination, the Employee shall be entitled to
the Base Salary through his date of termination plus any appropriate cash bonus
(to be paid, if at all, at the time that the bonus would otherwise be paid to
him, but for the termination as a result of Disability), prorated to the date of
termination, and non‑monetary employee benefits provided for under this
Agreement, subject to payment of the employee contribution requirements if any
(to the extent that such benefits can be provided by the terms of the applicable
plans), all less any amounts which the Employee receives from any short or long
term disability programs.
c.Just Cause. In the event that employment hereunder is terminated by the Bank
for Just Cause, the Employee shall not be entitled to receive compensation or
other benefits for any period after such termination, except as provided by law.
The phrase “Just Cause” as used herein shall exist when there has been a good
faith determination by the Board that there shall have occurred one or more of
the following events with respect to the Employee: (i) the conviction of the
Employee of a felony, or of any lesser criminal offense involving moral
turpitude; (ii) the willful commission by the Employee of a criminal or other
act that, in the judgment of the Board, causes or will likely cause substantial
economic damage to the Company or the Bank or substantial injury to the business
reputation of the Company or the Bank; (iii) the commission by the Employee of
an act of fraud in the performance of his duties on behalf of the Company or the
Bank; (iv) the continuing willful failure of the Employee to perform his duties
to the Bank (other than any such failure resulting from the Employee's
incapacity due to physical or mental illness) after written notice thereof
(specifying the particulars thereof in reasonable detail) and a reasonable
opportunity to be heard and cure such failure are given to the Employee by the
Board; or (v) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of the Employee’s employment by
the Bank or his association with the Company. Notwithstanding the foregoing,
Just Cause shall not be deemed to exist unless there shall have been delivered
to the Employee a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to the
Employee and an opportunity for the Employee to be heard before the Board),
finding that in the good faith opinion of the Board the Employee was guilty of
conduct described above and specifying the particulars thereof. Prior to holding
a meeting at which the Board is to make a final determination whether Just Cause
exists, if the Board determines in good faith at a meeting of the Board, by not
less than a majority of its entire membership, that there is probable cause for
it to find that the Employee was guilty of conduct constituting Just Cause as
described above, the Board may suspend the Employee from his duties hereunder
for a reasonable time not to exceed fourteen (14) days pending a further meeting
at which the Employee shall be given the opportunity to be heard before the
Board. For purposes of this subparagraph, no act, or failure to act, on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interests of the Bank and the Company.
d.Termination by the Bank Without Just Cause or by the Employee for Good Reason.
i.    Payment of Severance. The Board may, during the term of this Agreement, by
written notice to the Employee, immediately terminate his employment at any time
for a reason other than Just Cause, or the Employee may terminate this Agreement
for Good Reason by written notice to the Bank and the Board delineating in
detail such Good Reason and by providing a thirty (30) day period for the Bank
to cure or correct any such Good Reason. The Employee must provide notice to the
Bank and the Board of the condition giving rise to his Good Reason determination
within ninety (90) days following the initial existence of such condition. In
the event of such a termination, the Employee shall be entitled to receive, as a
severance benefit, an amount equal to the aggregate of the Base Salary plus a
cash amount equal to the annual cash bonus paid or to be paid to the Employee
with respect to the immediately prior fiscal year times two, following such
termination of this Agreement; provided, however, if termination is made in
connection with or during the twelve‑month period following a Change in Control
of the Company, then the provisions of Section 12 shall apply. For purposes of
this subparagraph “Good Reason” shall mean: (A) a material change in the
location at which the Employee must perform his services to the Bank; (B) the
assignment to the Employee of duties and responsibilities that constitute a
material diminution as compared to those previously assigned; (C) a material
reduction in the Employee’s responsibilities or authority (including reporting
responsibilities) in connection with his employment with the Bank; (D) a
material reduction of the Employee’s base compensation or a material reduction
of his benefits provided hereunder taken as a whole; or (E) a materially breach
this Agreement by the Bank or the Company. It is the parties intent that Good
Reason be interpreted and applied in conformity with the “good reason” rules in
effect under Section 409A of the Internal Revenue Code of 1986, as amended (and
all guidance thereunder) (the “Code”).
ii.    Manner of Payment. Except as provided in this Agreement, said sum shall
be paid in one lump sum within ten (10) days after such termination.
e.Voluntary Termination by the Employee. The Employee may voluntarily terminate
employment with the Bank during the term of this Agreement without Good Reason
upon at least ninety (90) days’ prior written notice to the Board. In the event
of such voluntary termination hereunder, the Employee shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination, except as otherwise required by law.
11.Covenant Not to Compete. Regardless of the reason for termination or
discontinuation of employment, the Employee covenants and agrees, and
acknowledges receipt of adequate consideration for such covenant and agreement,
that he will not for one year following such termination or discontinuation of
employment serve as an officer or director or employee of any community bank,
savings association or mortgage company with principal offices in Middlesex,
Mercer, Monmouth or Somerset County, New Jersey, and which offers products
and/or services from offices in Middlesex, Mercer, Monmouth or Somerset County,
New Jersey, competing with those offered by the Bank.
12.Change in Control.
a.Termination After Change in Control. Notwithstanding any provision herein to
the contrary, if, in connection with or within twelve (12) months after any
Change in Control of the Company the employment of the Employee under this
Agreement is terminated by the Bank or the Company without the Employee’s prior
written consent and for a reason other than Just Cause, or Disability or death
of the Employee or the Employee terminates his employment for any reason, the
Employee shall be paid an amount equal to two times the aggregate of the
(i) Base Salary plus (ii) cash in an amount equal to the cash bonus paid or
payable to him with respect to the immediately prior calendar year, unless the
Bank was placed in conservatorship or receivership in connection with a Change
in Control and the Board determines in good faith that the Change in Control was
directed by or otherwise required by the Federal Deposit Insurance Corporation.
Subject to the terms of this Agreement, said sum shall be paid in one lump sum
within ten (10) days of such termination. The term “Change in Control” shall
mean if any of the following events shall occur after the effective date of this
Agreement:
i.    the acquisition by any person, directly or indirectly, of beneficial
ownership or power to vote more than thirty‑five percent (35%) of the Company’s
voting stock;
ii.    the first purchase of the Company’s voting stock pursuant to a tender or
exchange offer (other than a tender or exchange offer made by an affiliate of
the Company);
iii.    the acquisition by any person, directly or indirectly, of the control of
the election of a majority of the Company’s directors;
iv.    the exercise of a controlling influence over the management or policies
of the Company by any person or by persons acting as a group within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”);
v.    during any period of two (2) consecutive years, individuals who at the
beginning of such two‑year period constitute the Board (the “Continuing
Directors”) cease for any reason to constitute at least two‑thirds (2/3)
thereof; provided that, any individual whose election or nomination for election
as a member of the Board was approved by a vote of at least two‑thirds (2/3) of
the Continuing Directors then in office shall be considered a Continuing
Director; or
vi.    the approval by the Company’s shareholders of (A) a merger or
consolidation of the Company with or into another company (other than a merger
or consolidation in which the Company is the surviving company and which does
not result in any reclassification or reorganization of the Company’s then
outstanding shares of common stock of the Company or a change in the Company’s
directors, other than the addition of not more than three directors); (B) a sale
or disposition of all or substantially all of the Company’s assets; or (C) a
plan of liquidation or dissolution of the Company.
The term “person” as used above means an individual, corporation, partnership,
trust, association, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization or any other form of entity not specifically listed
herein, or a person or persons acting as a group within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act. Any other provision hereof to
the contrary notwithstanding, no Change in Control shall be deemed to have
occurred for purposes of this Agreement as a result of any offering registered
with the Securities and Exchange Commission of stock of the Company to the
Company’s shareholders and/or other investors or other offering conducted by the
Company to meet regulatory capital requirements at the demand of a bank
regulatory authority. Notwithstanding anything to the contrary above, if the
Change in Control would otherwise change the time or form of a payment of
nonqualified deferred compensation that is subject to Section 409A of the Code
otherwise payable hereunder, such time or form will not be changed unless the
Change in Control also satisfies the definition of change in control in effect
under Section 409A of the Code.
b.Dispute Resolution. In the event that any dispute arises between the Employee
on one hand and the Company or the Bank on the other hand as to the terms or
interpretation of this Agreement, each party hereto agrees that such dispute
shall, at the request of any party hereto, be submitted initially to non‑binding
mediation before the American Arbitration Association in Northern New Jersey or
any other professionally recognized alternate dispute resolution company or
forum to which the parties can agree. If there is no resolution of the dispute
within ninety (90) days of notice from one party to the other of such dispute,
either party may seek any legal remedies available to it in any forum.
c.Limitation of Payments. In the event that any payment or benefit received or
to be received by the Employee in connection with a Change in Control or the
termination of the Employee's employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company or the
Bank, any person whose actions result in a Change in Control or any person
affiliated with the Company or the Bank or such person) (collectively with the
payments and benefits hereunder, “Total Payments”) would not be deductible (in
whole or part) as a result of Section 280G of the Code by the Company, the Bank,
an affiliate or other person making such payment or providing such benefit, the
payments and benefits hereunder shall be reduced until no portion of the Total
Payments is not deductible, or the payments and benefits hereunder are reduced
to zero. For purposes of this limitation (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have effectively waived in
writing prior to the date of payment under subsection (a) shall be taken into
account; (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of tax counsel selected by the Employee and acceptable to
the Company’s independent auditors, is not likely to constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code; (iii) the
payments and benefits hereunder shall be reduced only to the extent necessary so
that, in the opinion of the tax counsel referred to in clause (ii), the Total
Payments (other than those referred to in clauses (i) or (ii)) in their entirety
are likely to constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code or are otherwise not likely
to be subject to disallowance as deductions; and (iv) the value of any non‑cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.
d.Other Limitations on Payments. In the event that any payment or benefit
received or to be received by the Employee in connection with a Change in
Control or the termination of the Employee's employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, the Bank, any person whose actions result in a Change in Control or any
person affiliated with the Company, the Bank, or such person) (collectively with
the payments and benefits hereunder, "Total Payments") would not be deductible
(in whole or part) as a result of Section 162(m) of the Code, or any combination
of Section 162(m) and Section 280G of the Code, by the Company, the Bank, an
affiliate or other person making such payment or providing such benefit, the
payments and benefits hereunder shall be reduced until no portion of the Total
Payments is not deductible, or the payments and benefits hereunder are reduced
to zero. For purposes of this limitation (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have effectively waived in
writing prior to the date of payment under subsection (a) shall be taken into
account; and (ii) the payments and benefits hereunder shall be reduced only to
the extent necessary so that, in the opinion of tax counsel selected by the
Employee and acceptable to the Company’s independent auditors, the Total
Payments (other than those referred to in clause (i)) in their entirety are
likely to constitute performance‑based compensation or remuneration payable on a
commission basis within the meaning of Section 162(m)(4) of the Code, do not
exceed the $1,000,000 limitation of Section 162(m)(1) of the Code, or are
otherwise not likely to be subject to disallowance as deductions.
13.Confidentiality of Information. The Employee agrees to maintain the
confidentiality of any non‑public information concerning the operation or
financial status of the Company and the Bank, the names or addresses of any of
the Bank’s customers, borrowers and depositors, any information concerning or
obtained from such customers, borrowers and depositors and any other non‑public
information, knowledge or data of or concerning the Bank or the Company to which
the Employee may be exposed during the course of his employment. The Employee
further agrees that, unless required by law or specifically permitted by the
Company in writing, he will not disclose to any person or entity, either during
or subsequent to his employment, any of the above‑mentioned non‑public
information which is not generally known to the public nor shall he employ such
information in any way other than for the benefit of the Company and the Bank.
The forgoing restrictions shall not apply to any information which is already in
the public domain through any source other than the Employee in violation of
this provision.
14.Injunctive Relief. If there is a breach or threatened breach of the
provisions of Sections 11 or 13 of this Agreement, the Employee acknowledges and
agrees that there is no adequate remedy at law for such breach and that the
Company and the Bank shall be entitled to injunctive relief restraining the
Employee from such breach or threatened breach, but such relief shall not be the
exclusive remedy hereunder for such breach.
15.Representation of the Employee. The Employee hereby represents and warrants
to the Company and the Bank that he has full power and authority to enter into
this Agreement and to perform his duties and obligations hereunder, and that the
execution and performance hereof is not and will not in any manner conflict with
or result in a violation of any other contract, agreement, covenant.
16.Reimbursement of Legal Fees; Interest on Amounts Due. In the event of a good
faith dispute by the Employee on one hand and the Bank or the Company on the
other hand, or by the Company or the Bank whether or not in good faith with the
Employee under this Agreement, the Bank shall pay all the reasonably incurred
fees and expenses of legal counsel for the Employee in connection with such
dispute provided that the Employee provides the Bank with reasonable
documentation of such expenses. Disputes by the Employee hereunder shall be
deemed in good faith unless a court of competent jurisdiction determines in a
final non‑appealable ruling that the Employee acted not in good faith. In
addition, the Bank shall pay interest at the rate of two percent (2%) over the
prime rate of the Bank on any amounts due the Employee hereunder which were not
paid as provided in this Agreement due to a dispute hereunder if it is
determined that such amounts were due the Employee for the period of time from
the date of the amount should have been paid to the date such amount was
actually paid by the Bank or other third party. Any such reimbursements shall be
made within thirty (30) days of presentment, but in no later than the end of the
year following the year in which the services giving rise thereto were rendered.
17.Section 409A of the Code. It is the intent of the Employee, the Company and
the Bank that this Agreement be drafted, interpreted and administered in
accordance with Section 409A of the Code. Specifically, but without limitation,
whether a termination of employment has occurred shall be determined in
accordance with Section 409A, and the Bank and the Company are authorized to
delay any payments due hereunder as a result of termination of employment until
the first (1st) day of the seventh (7th) month following such termination of
employment, if such delay is determined to be necessary in order to avoid
violating the Section 409A requirements with respect to specified employees.
18.Waiver of Jury Trial. The Employee hereby irrevocably and unconditionally
waives any right he may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement.
19.Federal Deposit Insurance Act Et Al. Neither the Company nor the Bank shall
be required to make any payment under this Agreement (i) if the Company or the
Bank has been advised by a bank regulatory authority that doing so may result in
the imposition of fines or other penalties on the Company or the Bank or their
respective directors or officers or a finding that the Company or the Bank is
engaging in an unsafe or unsound banking practice; (ii) if such payment would
violate the terms of any agreement, memorandum of understanding or similar
arrangement between the Company or the Bank and a bank regulatory authority or
resolutions of the directors of the Company or the Bank adopted at the direction
of a bank regulatory authority; (iii) result in the Company or the Bank failing
to meet, or while it does not meet, minimum capital requirements under
applicable law; or (iv) if it should violate any federal or state laws or
regulations applicable to the Company or the Bank or any entity which controls
the Company, including, but not limited to, Section 18(k) of the Federal Deposit
Insurance Act or any regulation of the Federal Deposit Insurance Corporation
adopted thereunder.
20.Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, in the event that the Company is required to materially restate its
financial results due to the Company’s material noncompliance with any financial
reporting requirement under Federal securities laws, excluding a restatement of
such financial results due solely a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, the Company may, in its discretion or as necessary to comply
with applicable law, require the Employee to repay the Company or the Bank an
amount by offset to any payment made pursuant to this Agreement which is equal
to all or any portion of any incentive compensation (including stock and
stock-based awards) that has been paid, issued or granted to the Employee
pursuant to any incentive compensation program with the two years preceding the
date on which the Company is required to prepare an accounting restatement, to
the extent that such amount was based on the erroneous data and exceeded the
amount that would have been paid, issued or granted to the Employee under the
accounting restatement. Such repayment obligation shall be effective as of the
date specified by the Company; provided, however, that if any such offset is
prohibited under applicable law, the Company shall not permit such offset and
may require immediate repayment by the Employee. Notwithstanding the foregoing,
to the extent required to comply with applicable law, any applicable stock
exchange listing requirements, and/or any compensation recovery or claw back
policy adopted by the Company, the Company may unilaterally amend this Section
and such amendment shall be binding on the Employee; provided, however,
regardless of whether the Company makes such a unilateral amendment, the
Employee shall be bound by any compensation recovery or claw back policy adopted
by the Company whether adopted before or after the date of this Agreement.
21.Obligations of the Bank and the Company. The Employee acknowledges that he is
an employee of the Bank and not the Company. The Bank and not the Company shall
be solely responsible for payments of any cash compensation under this
Agreement. The Company shall only be responsible with respect to issuance of its
securities pursuant to its compensation plans providing for the issuance of its
securities. The Company shall only be responsible for cash payments under this
Agreement in the event there is a final non-appealable determination by a court
having jurisdiction over the Company and the Bank that the Bank did not have the
legal authority to enter into this Agreement under the laws of the State of New
Jersey.
22.Termination of Change in Control Agreement. Effective on the Commencement
Date, the Change in Control Agreement is terminated without any further
liability of the Company or the Bank.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


WITNESS: 



/s/ Jacalyn Nakushian         
1st CONSTITUTION BANCORP/1st CONSTITUION  

 
By: /s/ Charles S. Crow, III      
   Charles S. Crow, III 
   Chairman of the Board
 
 
 
 
WITNESS: 



//s/ Jacalyn Nakushian         
EMPLOYEE:
 

 

 

 
By: /s/ John T. Andreacio         
   John T. Andreacio, Individually





44719769.12
 
 


